IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-77,475-01


EX PARTE DANIEL LOPEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 94-CR-378-B IN THE 117TH DISTRICT COURT
FROM NUECES COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault of
a child and sentenced to ten years' imprisonment. The Thirteenth Court of Appeals affirmed his
conviction. Lopez v. State, No. 13-95-00071-CR (Tex. App.-Corpus Christi-Edinburg Oct. 31, 1996,
no pet.). 
	On March 14, 2012, the trial court made findings of fact and conclusions of law based on the
State's response and the record in Applicant's case. The trial court found, among other things, that
Applicant is no longer confined and recommended that we dismiss his application. The trial court
also found that Applicant's claims are without merit and recommended in the alternative that we
deny his application. We agree that Applicant's claims are without merit, but we decline to adopt
the trial court's finding that Applicant is no longer confined. We believe that Applicant has
sufficiently alleged collateral consequences and is confined. Tex. Code Crim. Proc. art. 11.07, §
3(c); Ex parte Harrington, 310 S.W.3d 452, 457 (Tex. Crim. App. 2010). Relief is denied. 

Filed: April 25, 2012
Do not publish